Name: 79/803/EEC: Commission Decision of 6 September 1979 amending the Annex to Fifth Council Decision 76/539/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-21

 Avis juridique important|31979D080379/803/EEC: Commission Decision of 6 September 1979 amending the Annex to Fifth Council Decision 76/539/EEC on the equivalence of seed produced in third countries Official Journal L 237 , 21/09/1979 P. 0031 - 0032****( 1 ) OJ NO L 162 , 23 . 6 . 1976 , P . 10 . ( 2 ) OJ NO L 52 , 2 . 3 . 1979 , P . 15 . COMMISSION DECISION OF 6 SEPTEMBER 1979 AMENDING THE ANNEX TO FIFTH COUNCIL DECISION 76/539/EEC ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 79/803/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO FIFTH COUNCIL DECISION 76/539/EEC OF 17 MAY 1976 ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DECISION 79/235/EEC ( 2 ), AND IN PARTICULAR ARTICLE 2 THEREOF , WHEREAS ON 14 JUNE 1977 THE COUNCIL OF THE ORGANIZATION FOR ECONOMIC COOPERATION AND DEVELOPMENT ( OECD ) ACCEPTED A SCHEME FOR THE VARIETAL CERTIFICATION OF MAIZE SEED MOVING IN INTERNATIONAL TRADE ; WHEREAS THIS SYSTEM IS INTENDED TO SERVE IN FUTURE AS A REFERENCE BASIS FOR THE EQUIVALENCE OF MAIZE SEED PRODUCED IN THIRD COUNTRIES ; WHEREAS IT IS THEREFORE NECESSARY , AS A FIRST STEP , TO ESTABLISH , IN ADDITION TO THE EQUIVALENCE OF CERTAIN NATIONAL SYSTEMS , THE EQUIVALENCE ALSO OF THIS OECD SYSTEM FOR MAIZE SEED HARVESTED AFTER 30 JUNE 1979 IN THOSE THIRD COUNTRIES ALREADY ABLE TO APPLY THE OECD SYSTEM ; WHEREAS SPAIN HAS APPLIED THIS SCHEME SINCE 1 JULY 1979 ; WHEREAS YUGOSLAVIA AND SWEDEN HAVE GIVEN NOTICE THAT THE NAME OF THE COMPETENT AUTHORITY FOR THE CERTIFICATION OF SEEDS HAS CHANGED ; WHEREAS IT IS THEREFORE NECESSARY TO AMEND THE ANNEX TO THE ABOVEMENTIONED DECISION IN RELATION TO YUGOSLAVIA , SWEDEN AND SPAIN ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 76/539/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . UNDER REFERENCE NO 15 IN THE TABLE , THE PARTICULARS SET OUT IN COLUMNS 5 , 6 AND 7 CONCERNING MAIZE SHALL BE REPLACED BY THE FOLLOWING : // // // CATEGORIES // // REF . NO // COUNTRY // AUTHORITY // SPECIES // IN THE COUNTRY // IN THE COMMUNITY // SPECIAL CONDITIONS // // 1 // 2 // 3 // 4 // 5 // 6 // 7 // // 15 // SPAIN // INSTITUTO NACIONAL DE SEMILLAS Y PLANTAS DE VIVERO ( NATIONAL INSTITUTE FOR SEEDS AND PLANTS ), MADRID // - MAIZE // ( A ) - SEMILLA DE BASE - SEMILLA CERTIFICADA OR // BASIC SEED - CERTIFIED SEED // 2 , 2 ( A ) , 3 , 7 , 8 , 9 , 10 2 , 2 ( A ), 3 , 4 ( A ), 7 , 8 , 9 , 10 // // // // // ( B ) ( * ) - BASIC SEED // - BASIC SEED // 1 , 3 , 5 , 8 , 9 , 10 // // // // // - CERTIFIED SEED // - CERTIFIED SEED // 1 , 3 , 4 ( A ), 5 , 8 , 9 , 10 // ( * ) SOLELY IN THE CASE OF SEED HARVESTED AFTER 30 JUNE 1979 . 2 . UNDER REFERENCE NO 5 IN THE TABLE , THE PARTICULARS SET OUT IN COLUMN 3 SHALL BE REPLACED BY THE FOLLOWING : ' INSTITUT ZA POLJODELSTVO I GRADINARSTVO ( INSTITUTE FOR AGRICULTURE AND HORTICULTURE ), SKOPJE . ' 3 . UNDER REFERENCE NO 13 IN THE TABLE , THE PARTICULARS SET OUT IN COLUMN 3 SHALL BE REPLACED BY THE FOLLOWING : ' STATENS UTSAEDESKONTROLL ( SWEDISH SEED TESTING AND CERTIFICATION INSTITUTE ), SOLNA . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 SEPTEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT